Citation Nr: 1629972	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-43 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral eye disorder, to include glaucoma.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to September 1986. He appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the evidence, the Board finds that a remand is needed to address the Veteran's claims.

Hearing Loss.  Bilateral hearing loss was noted upon the Veteran's entry into active duty service.  Accordingly, the threshold question is whether the pre-existing bilateral hearing loss was aggravated during active duty service.  This issue turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability beyond what would be normally expected.  Thus, a remand is needed. 

Eye Disorder.  The Veteran has been diagnosed with primary open angle glaucoma, posterior capsular opacity, posterior vitreous detachment, epiretinal membrane, and ischemic optic neuropathy.  An undated service treatment record reflects a complaint that he could not see well.  According to a September 2006 private treatment record, he reported having a pressure of 20 for many years.  During the May 2016 Board hearing, he asserted that he continued to have treatment for his eye disorders, including glaucoma and cataracts.  He was not provided an examination regarding his eye claim.  Thus, the claim will be remanded for an examination to determine the nature and etiology of the currently-diagnosed eye disorders. 

It is noted that the Veteran has failed to report for several VA examinations over the years.  He is cautioned that it is incumbent upon him to submit to an examination in order to assess his claims.  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.

Finally, during the May 2016 Board hearing, the Veteran stated that he had received care for his hearing loss and eye disabilities from many private clinicians including Dr. Athwal and Dr. Kirsh at the Garden State Hearing and Balance Center.  A remand is necessary to attempt to obtain any identified private treatment records that are not otherwise associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to all treatment of hearing loss and eye disorders, including the names and addresses of all health care providers whose records have not already been provided to VA.  

Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  All attempts to obtain records should be documented in the claims folder.

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).   

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current hearing loss. 

The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All indicated studies should be conducted.  The examiner should review service treatment records and post-service records, especially reports of audiology examinations.  The examiner should obtain the Veteran's history of exposure to hazardous noise during active duty.

Following examination and a complete review of the claims file, the examiner is asked to address the following question:

* Was the Veteran's bilateral hearing loss, which was noted upon entry into active duty, aggravated beyond its natural progression by military noise exposure?

In making this assessment, the examiner is asked to consider in-service audiometry examinations beginning with the January 16, 1964 examination.  In particular, please discuss the significance of any shifts in auditory thresholds that are found to have occurred between January 1964 and September 1986.  (Please convert the audiometry findings from any pre-October 1967 reports from ASA to ISO units.)

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any bilateral eye disorder, to include glaucoma.  

After reviewing the claims file, to specifically include the January 2016 Eye Conditions DBQ, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any bilateral eye disorder, to include glaucoma, began during or is otherwise related to service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his Agent should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

